--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
FRAMEWORK AGREEMENT
 
THIS FRAMEWORK AGREEMENT IS MADE AND ENTERED INTO AS OF THE EFFECTIVE DATE BY
AND BETWEEN:
 
1.              NXP SOFTWARE B.V., a private company with limited liability
incorporated under the laws of the Netherlands, having its registered office in
Eindhoven, the Netherlands, with registration number 17192886 in the trade
register of the Netherlands Chamber of Commerce and Industry for Oost-Brabant,
having a principal place of business at High Tech Campus 41, 5656 AE Eindhoven,
the Netherlands (“NXP SOFTWARE”); and
 
2.              LOCATION BASED TECHNOLOGIES INC., a company incorporated in the
state of Nevada, having its principal place of business at 4989 E. La Palma
Avenue, Anaheim, California, 92807 (“LBT”).
 
WHEREAS:
 
A.            NXP SOFTWARE develops and licenses, amongst others, real-time
software GPS technologies;
 
B.             NXP SOFTWARE provides, amongst others, Internet-based GPS
assistance services;
 
C.             LBT develops GPS based consumer products for locating persons
and/or items;
 
D.             NXP SOFTWARE is willing to provide licenses and services for use
of its software GPS technologies by LBT in some or all of their consumer
GPS-based products;
 
E.             This Framework Agreement sets forth the principal terms under
which the parties shall conduct business;
 
F.             The Parties shall execute Additional Agreements for the
constituent business dealings whose terms shall be additional to those set out
herein.  These Additional Agreements shall include a Technology License and
Distribution Agreement, a Platform Development Agreement and an Assistance
Services Agreement.
 
SECTION 1.0 – DEFINITIONS
 
In addition to terms defined elsewhere in this Agreement, the following terms
used, when the first letter is capitalized, shall have the meanings set forth in
Appendix A unless explicitly stipulated otherwise.  All definitions shall apply
both to their singular or plural forms, as the context may require.
 
 
1

--------------------------------------------------------------------------------

 
 
SECTION 2.0 – RESPONSIBILITIES AND OBLIGATIONS OF LBT
 
2.1            Responsibilities.  LBT shall have full responsibility for: (i)
the hardware, software and mechanics of the Products; and (ii) the user software
and the software environment for the Products.
 
2.2            Marketing and Product Support.  LBT shall
 
(i)           Maintain an adequate staff of sales and technical support
personnel sufficient to meet the needs of its Customers and shall ensure that
such personnel are properly trained with regard to the (integrated) Licensed
Technology;
 
(ii)          Serve as the primary point of communication and support for
Customers that have been distributed the Products by, or on behalf of, LBT; and
 
(iii)         Serve as a point of contact for any necessary communications
between Customers and NXP SOFTWARE with respect to the (integrated) Licensed
Technology.
 
2.3           Professional Conduct.  LBT shall:
 
(i)           Maintain high standards of professionalism;
 
(ii)          Maintain an adequate staff of technical personnel sufficient to
integrate the Licensed Software into Products;
 
(iii)         Refrain from any conduct that may damage the reputation of NXP
SOFTWARE and its products or services.
 
SECTION 3.0 - RESPONSIBILITIES AND OBLIGATIONS OF NXP SOFTWARE
 
3.1            Responsibilities.  NXP SOFTWARE shall be responsible for
furnishing LBT with the Licensed Technology under the agreed terms of this
Framework Agreement and the Technology License and Distribution Agreement.
 
3.2            Professional Conduct.  NXP SOFTWARE shall:
 
(i)           Maintain high standards of professionalism;
 
(ii)          Maintain an adequate staff of technical personnel sufficient to
support LBT in its efforts to integrate the Licensed Technology into the
Platform in accordance to the Platform Development Agreement..
 
SECTION 4.0 –PAYMENTS; BOOKS AND RECORDS
 
4.1            Currency.  All amounts are in Euros and shall be paid in Euros.
 
4.2            Wire Transfer Payments.  LBT shall pay all amounts due by wire
transfer into the bank account designated by NXP SOFTWARE in writing.
 
 
2

--------------------------------------------------------------------------------

 
 
4.3            No Offset, Withholding Or Reduction.  LBT shall not offset,
withhold or reduce any payments due to NXP SOFTWARE.
 
4.4            Costs, Charges, Taxes, Duties, Import and Export Fees.
 
(i)           All costs, charges, taxes, duties, import and export fees, which
are imposed by any bank, governmental entity or authority on (payment of) the
amounts due hereunder, or which otherwise arise out of or are imposed on this
Agreement (collectively “Imposed Charges”), shall be borne by LBT.  LBT shall
not withhold any such Imposed Charges from payments;
 
(ii)           If any such governmental authority, however, imposes income taxes
on any amounts paid by LBT to NXP SOFTWARE hereunder and requires LBT to
withhold such taxes, duties or fees (collectively “Governmental Taxes”) from
such payments, LBT may deduct such Governmental Taxes from such payments
provided such Governmental Taxes are paid to the appropriate authorities;
 
(iii)          In the event that LBT deducts Governmental Taxes in accordance
with (ii), LBT shall promptly furnish NXP SOFTWARE with tax receipts issued by
appropriate tax authorities so as to enable NXP SOFTWARE to support a claim for
credit against income taxes which may be payable by NXP SOFTWARE and/or its
Affiliates in the Netherlands as well as to enable NXP SOFTWARE to document, if
necessary, its compliance with tax obligations in any jurisdiction outside the
Netherlands.
 
4.5            Interest On Late Payments.  As from the date any amount is due
hereunder until payment thereof has been received by NXP SOFTWARE in full, LBT
shall owe NXP SOFTWARE an interest at the rate of 1.5% (one and a half percent)
per month or the maximum rate permitted by applicable law, whichever is lower.
 
4.6            Keeping Books and Records.  LBT shall keep complete and accurate
books and records relating to the use of the Licensed Technology the disposition
of each Product and the proper determination of all amounts due hereunder, and
shall keep the books and records available for a period of 5 (five) years
following such disposition.
 
SECTION 5.0 – AUDIT
 
5.1            Right to Audit.  During the Term and for a period of 3 (three)
years thereafter, NXP SOFTWARE’s designated representatives and auditors shall
have the right, upon reasonable notice, to inspect the facilities used in
connection with LBT’s undertakings hereunder and to audit all relevant books and
records of LBT to ensure LBT’s compliance with the terms and conditions of the
Agreement.
 
5.2           Audit.  In the event that NXP SOFTWARE’s designated
representatives and auditors undertake an audit:
 
(i)           Such audits will be conducted during normal business hours;
 
(ii)          LBT shall willingly co-operate and provide all such assistance in
connection with such audit as NXP SOFTWARE and/or its auditors may require;
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)         The audit will be conducted at NXP SOFTWARE’s expense, unless the
audit reveals that LBT has breached any terms under the Agreement in which case
LBT will forthwith reimburse NXP SOFTWARE for all reasonable costs and expenses
incurred by NXP SOFTWARE in connection with such audit.
 
SECTION 6.0 - TERM AND TERMINATION.
 
6.1            Term.  This Framework Agreement shall commence on the Effective
Date and shall remain in force and effect for a period of 3 (three) years,
unless terminated sooner as set forth herein, with the understanding that this
Framework Agreement may be extended for a renewed term of 1 (one) year by mutual
agreement in writing between the parties, provided that such agreement is
reached ultimately 3 (three) months prior to the expiration of the running
contract period.
 
6.2            Termination by NXP SOFTWARE.  Without prejudice to any other
rights or remedies NXP SOFTWARE has or may have hereunder and under the
applicable law, NXP SOFTWARE is entitled to terminate the Agreement with
immediate effect by written notice to LBT, if:
 
(i)           LBT fails to make any payment under this Agreement to NXP SOFTWARE
when due; or
 
(ii)          LBT breaches or fails to perform any of the terms or conditions of
this Agreement and:
 
                                 a.           such breach or failure is not
capable of remedy; or
 
                                 b.           such breach or failure, if capable
of remedy, is not remedied within 30 (thirty) days after written notice from NXP
SOFTWARE requiring such breach or failure to be remedied; or
 
(iii)         LBT has otherwise come in default; unless such breach or failure,
having regard to its nature or minor importance, does not justify this
termination with its consequences; or
 
(iv)         A voluntary or involuntary petition in bankruptcy or winding up is
filed against LBT; or
 
(v)          Any proceedings in insolvency or bankruptcy (including
reorganization) are instituted against LBT; or
 
(vi)         A trustee or receiver is appointed over LBT; or
 
(vii)        Any assignment is made for the benefit of creditors of LBT; or
 
(viii)       LBT fails to abide the applicable export control and/or privacy
laws and regulations and does not obtain or has not obtained all required
governmental licenses, approvavals or waivers; or
 
 
4

--------------------------------------------------------------------------------

 
 
(ix)          NXP Software is not able to obtain or continue to obtain the
relevant data necessary for the fulfillment of its obligations under the
Agreement against terms and conditions which NXP Software deems to be
acceptable.
 
6.3            Termination by LBT.  Without prejudice to any rights or remedies
of LBT, LBT may, by written notice to NXP SOFTWARE, terminate with immediate
effect the Agreement, without any liability whatsoever, if:
 
(i)           NXP SOFTWARE breaches or fails to perform any of the terms or
conditions of this Agreement and:
 
                                 a.           such breach or failure is not
capable of remedy; or
 
                                b.           such breach or failure, if capable
of remedy, is not remedied within 30 (thirty) days after written notice from LBT
requiring such breach or failure to be remedied; or
 
(ii)           NXP SOFTWARE has otherwise come in default; unless such breach or
failure, having regard to its nature or minor importance, does not justify this
termination with its consequences; or
 
(iii)         A voluntary or involuntary petition in bankruptcy or winding up is
filed against NXP SOFTWARE; or
 
(iv)         Any proceedings in insolvency or bankruptcy (including
reorganization) are instituted against NXP SOFTWARE; or
 
(v)          A trustee or receiver is appointed over NXP SOFTWARE; or
 
(vi)         Any assignment is made for the benefit of creditors of NXP
SOFTWARE.
 
6.4            Consequences of Termination or Expiration.  Upon termination or
expiration of the Agreement:
 
(i)           All licenses granted to LBT under this Agreement shall immediately
end;
 
(ii)          All payments to be made by LBT under the Agreement shall become
immediately due and payable; and
 
(iii)         LBT shall immediately return to NXP SOFTWARE, or destroy, so to
the sole discretion of NXP SOFTWARE, all Licensed Technology, and other
Confidential Information, including any and all copies and derivative works
thereof (collectively the “Licensed Works”);
 
(iv)         In the case that NXP SOFTWARE opts for the destruction of the
Licensed Works, LBT shall subsequently provide NXP SOFTWARE, within ultimately
30 (thirty) days of such termination or expiration, a written certificate signed
by a duly authorized representative of LBT confirming LBT’s destruction as set
forth above;
 
 
5

--------------------------------------------------------------------------------

 
 
6.5            No Compensation.  LBT shall not be entitled vis-à-vis NXP
SOFTWARE to any compensation based on the expiration or termination of this
Agreement.
 
6.6            Survival.  Any expiration or termination of this Agreement for
whatsoever reason shall not prejudice the provisions which by their nature must
be deemed to survive such expiration or termination.
 
SECTION 7.0 – CONFIDENTIALITY
 
7.1            Confidentiality.
 
(i)           Each party agrees not to use any Confidential Information of the
other party for any purpose except to perform its obligations or exercise its
rights under this Agreement;
 
(ii)          Each party agrees not to disclose any Confidential Information of
the other party to third parties or to such party's employees, except to those
employees or consultants of the receiving party who are required to have the
information with a need to know;
 
(iii)         Each party agrees that it will take reasonable measures to protect
the secrecy of and avoid disclosure and unauthorized use of the Confidential
Information of the other party;
 
(iv)         Without limiting the foregoing, each party will take at least those
measures that it takes to protect its own most highly confidential information
and will ensure that its employees and independent Contractors who have access
to Confidential Information of the other party have signed a non-use and
non-disclosure agreement in content similar to the provisions hereof;
 
(v)          Each party will reproduce the other party's Commercial Notices on
any such copies of the Confidential Information, in the same manner in which
such notices were set forth in or on the original;
 
(vi)         Nothing in this Section 7.0 precludes either party from disclosing
the other party’s Confidential Information if required by law or legal
process.  Before making any disclosure as compelled by a court order, the party
being required to make the disclosure will immediately notify the other party of
the compelled disclosure and, wherever possible, give the other party an
opportunity to object to the disclosure and/or to seek and take reasonable
protective (legal) measures and remedies to preserve confidentiality.
 
7.2            Confidential Terms.  Neither party shall publicize or disclose
the actual terms of this Agreement to any third party, other than on a
confidential basis to its legal and financial advisors, without the prior
written consent of the other, except as otherwise may be required by law.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 8.0 – LIMITATION OF LIABILITY
 
8.1            Exclusion.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW AND
EXCEPT FOR ANY DAMAGES PURSUANT TO ANY BREACH OR VIOLATION OF THE PROVISIONS
UNDER SECTIONS 3 OF THE TECHNOLOGY LICENSE AND DISTRIBUTION AGREEMENT (‘LICENSE
RESTRICTIONS’), SECTION 7  (‘CONFIDENTIALITY’) OR SECTION 10 (‘COMPLIANCE WITH
LAWS’) OF THE FRAMEWORK AGREEMENT, NEITHER PARTY SHALL BE LIABLE FOR ANY TYPE OF
INDIRECT, INCIDENTAL, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES OR LOSS,
HOWSOEVER CAUSED OR ARISING, ON ANY THEORY OF LIABILITY, INCLUDING BUT NOT
LIMITED TO ANY RECALL COSTS, LOST PROFITS, LOST INCOME AND/OR REVENUE, LOSS OF
OPPORTUNITY, LOST PRODUCTION, LOSS OF - OR DAMAGE TO - GOODWILL AND REPUTATION,
LOST SHELF-SPACE, LOST DATA, LOST INTEREST AND LOST SAVINGS.  THIS LIMITATION
SHALL APPLY EVEN IF SUCH PARTY HAS BEEN ADVISED, OR IS AWARE, OF THE POSSIBILITY
OF SUCH DAMAGES OR LOSS.
 
8.2            Limitation.  EXCEPT FOR ANY DAMAGES PURSUANT TO ANY BREACH OR
VIOLATION OF THE PROVISIONS UNDER SECTION 2.2 (EXCLUSIVE USE OF LICENSED
TECHNOLOGY WITH ASSISTANCE SERVICES’) AND SECTION 3 (‘LICENSE RESTRICTIONS’) OF
THE TECHNOLOGY LICENSE AND DISTRIBUTION AGREEMENT, SECTION 7 (‘CONFIDENTIALITY’)
OR SECTION 10 (‘COMPLIANCE WITH LAWS’) OF THE FRAMEWORK AGREEMENT, THE AGGREGATE
LIABILITY OF EITHER PARTY SHALL IN NO EVENT EXCEED THE AMOUNT ACTUALLY RECEIVED
BY NXP SOFTWARE IN FEES UNDER THE AGREEMENT IN THE TWELVE (12) MONTHS
IMMEDIATELY PRECEDING THE EVENT GIVING RISE TO ANY SUCH LIABILITY.  LBT
ACKNOWLEDGES THAT THE AMOUNTS TO BE PAID BY LBT HEREUNDER REFLECT THIS
ALLOCATION OF RISK.
 
8.3            Term for Claims.  ANY CLAIM FOR DAMAGES AGAINST NXP SOFTWARE MUST
BE BROUGHT BY LBT WITHIN 90 (NINETY) DAYS OF THE DATE OF THE EVENT GIVING RISE
TO ANY SUCH CLAIM, AND ANY LAWSUIT RELATIVE TO ANY SUCH CLAIM MUST BE FILED
WITHIN 1 (ONE) YEAR OF THE DATE OF THE CLAIM.
 
SECTION 9.0 – FORCE MAJEURE
 
Neither party will be in default of its obligation hereunder to the extent that
its performance is delayed or prevented by a force majeure, which is defined as
an event, circumstance, or act of a third party that is beyond the party’s
reasonable control and could not have been avoided by the exercise of due
care.  Upon the occurrence of a force majeure, the party claiming a force
majeure will provide the other Party with written notice, including the
estimated delay and actions being taken or planned to avoid or minimize the
impact of any delay.  The party claiming a force majeure will have the burden of
establishing that a force majeure has delayed delivery or performance and to use
commercially reasonable efforts to minimize the delay.  If a force majeure event
results in a delay of more than thirty (30) days, the other party may cancel any
further delivery or performance, including pending deliveries, with no
liability.
 
SECTION 10.0 – COMPLIANCE WITH LAWS
 
LBT shall comply with all applicable laws, including, but not limited to export
or import controls or restrictions and privacy laws and regulations of all
applicable jurisdictions in its use of the Licensed Technology and the Products
under the Agreement, and, in particular, LBT will not distribute the Licensed
Technology and/or use and sell the Products as set forth hereunder without all
required, if any, governmental licenses, approvals or waivers.  Insofar as these
relate to the activities under the Agreement, LBT will adhere to all applicable
United States and foreign export control laws and regulations and will not
export or re-export any technical data or products to any proscribed country
listed in the U.S. Export Administration regulations, or foreign national
thereof, unless properly authorized by the U.S. Government.
 
 
7

--------------------------------------------------------------------------------

 
 
LBT shall indemnify NXP Software, its Affiliats and its third party
suppliers/licensors against and hold NXP Softweare, its Affiliates and their
suppliers harmless from any damage or costs arising from or in connection with
any violation of breach of the provisions in this section and LBT shall
reimburse all costs and expenses incurred by NXP Software, its Affiliat and
their suppliers in defending any claim, demand, suit or proceeding arising from
or in connection with such violation or breach.
 
SECTION 11.0 – GOVERNING LAW; DISPUTE RESOLUTION
 
11.1          Governing Law; Disputes.  This Agreement shall be governed by and
construed in accordance with the laws of the Netherlands without regard to any
principle of conflicts of law.  Any dispute arising hereunder shall be finally
settled under the Rules of Arbitration of the International Chamber of Commerce,
by three (3) arbitrators, appointed in accordance with the said Rules; provided,
however, that each party may enforce its or its Affiliates’ intellectual
property rights in any court of competent jurisdiction, including but not
limited to injunctive relief.  The arbitration proceedings shall be conducted in
the English language and shall take place in Amsterdam, the Netherlands.  The
arbitrator shall not have the right to issue injunctive relief.  All awards may
if necessary be enforced by any court having competent jurisdiction.  The
parties undertake and agree that all arbitral proceedings conducted under this
Section shall be kept confidential in accordance with the confidentiality
obligations set forth herein, unless otherwise mutually agreed by the parties
under a written, stipulated protective order for such arbitration, and all
information, documentation, materials in whatever form disclosed in the course
of such arbitral proceeding shall be used solely for the purpose of those
proceedings.
 
SECTION 12.0 – MARKETING
 
12.1          Publicity.  Each party shall acknowledge the other party in its
publicity as regards parties’ cooperation hereunder, including by way of issuing
at least one (1) press release ultimately at the launch of the first Product.
 
12.2          Customer Reference.  LBT hereby acknowledges and agrees that
during the Term of the Agreement NXP SOFTWARE shall be entitled with LBT’s prior
written consent on a case-by-case basis:
 
(i)           to use LBT's name and LBT's logo(s); and
 
(ii)          disclose that LBT is a customer of NXP SOFTWARE
 
 in NXP SOFTWARE’s press releases, advertising, promotion and other public
disclosures in connection with NXP SOFTWARE's products and services; provided,
however, that, without LBT's express prior written permission to that effect,
such use and/or disclosure shall not indicate that LBT in any way endorses any
NXP SOFTWARE's products or services.
 
 
8

--------------------------------------------------------------------------------

 
 
LBT hereby agrees that, upon LBT’s public disclosure of any Product containing
the Licensed Technology, NXP SOFTWARE shall be entitled to also disclose the
nature of NXP SOFTWARE's involvement in, and contribution to, said Product.
 
SECTION 13.0 - ASSIGNMENT
 
13.1          Assignment.
 
(i)           LBT shall not assign its rights or obligations under the Agreement
without the prior written consent of NXP SOFTWARE, which consent shall not be
unreasonably withheld by NXP SOFTWARE;
 
(ii)           In the event that NXP SOFTWARE withholds consent for LBT to
assign its rights or obligations under the Agreement, NXP SOFTWARE shall serve
written notice of termination of the Agreement and the Agreement shall terminate
120 (one hundred and twenty) days after such notice or earlier as agreed between
the Parties in writing;
 
(iii)         Any purported assignment without such consent shall be void and
have no force or effect;
 
(iv)         NXP SOFTWARE shall be entitled to assign its rights and obligations
under the Agreement to a successor of all or substantially all of the assets of
the assigning party relating to its software GPS business if the successor
expressly assumes in writing the terms, conditions and obligations of the
assigning party hereunder;
 
(v)          Subject to the foregoing, the Agreement shall bind and inure to the
benefit of the respective parties hereto and their successors and assigns;
 
(vi)         In the event of any assignment or attempted assignment by LBT
without the prior written consent of NXP SOFTWARE, NXP SOFTWARE may terminate
the Agreement by written notice to LBT with immediate effect and all Licensed
Technology, Confidential Information and related materials shall be returned to
NXP SOFTWARE within 10 (ten) days after such notification.
 
13.2          Change of Control.  Without limiting the generality of the
foregoing, a Change of Control over LBT shall be deemed an assignment of the
Agreement by LBT for the purpose of this Section 13.
 
SECTION 14.0 – MISCELLANEOUS
 
14.1          Relationship.  The parties hereto intend to establish a business
relationship as independent contractors with neither party having authority to
act as an agent or legal representative of the other to create any obligation,
express or implied, on behalf of the other.  No principal/agent, joint venture
or partnership relationship is created between them by the Agreement or any part
thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
14.2          Injunctive Relief.  LBT acknowledges that a breach of its
obligations under the Agreement may cause irreparable damage for which recovery
of monetary damages would be inadequate, and that, in addition to any and all
remedies available at law, NXP SOFTWARE shall be entitled to seek injunctive
relief to protect its rights and interest under the Agreement.
 
14.3          No Waiver.  The failure on the part of either party to exercise,
or any delay in exercising, any right or remedy arising from the Complete
Agreement shall not operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy arising there from preclude any other or future
exercise thereof or the exercise of any other right or remedy arising from the
Complete Agreement or by law.
 
14.4          Headings.  The headings and captions to sections, clauses, sub
clauses and Appendices of the Complete Agreement are for reference only and
shall not affect the construction or interpretation of the Complete Agreement.
 
14.5          Communications.  All notices or communications to be given under
the Complete Agreement shall be in writing and shall be deemed to be validly
given by delivery thereof to its recipient, if
 
(i)           delivered upon hand delivery; or
 
(ii)          by deposit in the mail of the home country of the party, postage
prepaid, by certified, registered or first class mail or equivalent; or
 
(iii)         by nationally recognized overnight courier service (e.g. FedEx,
UPS, DHL) prepaid,
 
all of which are addressed to the parties at their address set forth on the
signature page(s) below or such other address that a party may notify the other
party from time to time, in accordance with this clause.  Any written notice is
deemed to have been received, if sent by hand delivery, certified or registered,
first class (or equivalent) mail or prepaid overnight courier, at the time of
its delivery.
 
14.6          Severability.  In the event that any provision(s) of the Agreement
shall be, or shall be held, void or unenforceable by a court of competent
jurisdiction or by any future legislative or administrative action, the other
provisions shall remain in full force and effect and enforceable.  In such event
the parties hereto shall forthwith discuss and reasonably agree on a new
provision replacing such void or unenforceable provision which gets as close as
possible in terms of economic and legal effect to the void or unenforceable
provision.
 
14.7          Execution.  The Agreement may be executed in counterparts (and may
be exchanged by fax or e-mail when signed), each of which shall be deemed to be
an original, and all of such counterparts shall together constitute one
instrument.
 
14.8          No Other Licenses.  Any rights not expressly granted under the
Agreement are deemed withheld.
 
 
10

--------------------------------------------------------------------------------

 
 
148           Amendments.  The terms and conditions of the Agreement may not be
modified or amended except by written agreement which states that it is such a
modification or amendment hereof, and is signed by an authorized representative
of each party hereto.
 
14.9          Entire Understanding.  The Agreement, including its Appendices and
the documents referred to herein, constitutes the entire agreement between the
parties with respect to such subject matter.
 
IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized officers as of the Effective Date.
 

LOCATION BASED TECHNOLOGIES INC.     NXP SOFTWARE B.V.            
By: /s/ Joseph F. Scalisi
   
By: /s/ Stefan Franco 
 
Name: Joseph F. Scalisi
   
Name: Stefan Franco 
 
Title: Chief Development Officer
   
Title: Financial Director
  Date:  February 28, 2008     Date:  29 February 2008  

 
Address for notices:
   
By: /s/ K. H. Van Holten 
 
 
   
Name: K. H. Van Holten 
 
Location Based Technologies Inc.
   
Title: Director
  4989 E. La Palma Avenue     Date:  29 February 2008   Anaheim        
California 92708     By: /s/ P.H.J. De Koning   United States    
Name: P.H.J. De Koning
 
Fax no: +1 (714) 200-0287
   
Title: Director
        Date:  29 February 2008                   Address for notices:          
        Attention: Stefan Franco         NXP Software B.V.         High Tech
Campus 41         5656 AE         Eindhoven        
Fax no: +31 40 27 25500
 

 

 
11

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
DEFINITIONS
 
“Acceptance Test” the acceptance test described in the Statement of Work.
 
“Additional Agreements” the Technology License and Distribution Agreement, the
Assistance Services Agreement and the Platform Development Agreement entered
into by the Parties.
 
“Affiliate” with respect to a party, any corporation, company, or other legal
entity in which such party owns or controls, directly or indirectly, more than
50% (fifty percent) of the shares entitled to vote for the election of directors
or other persons performing similar functions.
 
“Agreement” this Framework Agreement, the Technology License and Distribution
Agreement, the Assistance Services Agreement and the Platform Development
Agreement including all Appendices thereto which form an integral part therof.
 
“Appendix” an appendix to this Agreement.
 
“Assistance Service” an Internet based service required to perform GPS location
processing by NXP SOFTWARE’s technology, as described in Exhibit SA1 of the
Assistance Service Agreement.
 
“Background Intellectual Property Rights” any and all Intellectual Property
Rights, other than Foreground Intellectual Property Rights: (a) which are owned
or controlled by a party or any of its Affiliates at the effective date or (b)
in respect of which ownership or control is acquired by a party or any of its
Affiliates during the Term of the Agreements as a result of: (i) activities
conducted outside the cooperation of the parties according to the Agreement or
(ii) any transaction with a third party.
 
“Cached Proxy Assistance Service” an Internet based service to End Users that
provides on a proxy basis cached data as provided by the Assistance Service to
Products.
 
“Change of Control” with respect to a party, the occurrence of any of the
following events:
 
(i)             any consolidation or merger of such party with or into any other
entity in which the holders of such party’s outstanding shares immediately
before such consolidation or merger do not, but immediately after such
consolidation or merger, do retain stock representing a majority of the voting
power of the surviving entity or stock representing a majority of the voting
power of an entity that wholly owns, directly or indirectly, the surviving
entity;
 
(ii)            the sale, transfer or assignment of securities of such party
representing a majority of the voting power of all of such party’s outstanding
voting securities to an acquiring party or group;
 
(iii)           the sale of all or substantially all of such party’s assets; or
 
 
12

--------------------------------------------------------------------------------

 
 
(iv)          the transfer, directly or indirectly, of 50% (fifty percent) or
more of the such party’s outstanding shares entitled to vote for the election of
directors or other persons performing similar functions, or by equivalent change
in ownership or control of such party if a partnership or other non-corporate
form.
 
“Confidential Information” information not generally known to the public,
whether of a technical, business or other nature that relates to this Agreement,
which is marked or designated “confidential” or “proprietary” or other words of
equal import, at the time of initial disclosure, or which, in good faith by its
nature and the surrounding circumstances, ought to be treated as “confidential”
and/or “proprietary”.  Confidential Information may be disclosed in written or
other tangible form (including information in computer software or held in
electronic storage media) or by oral, visual or other means.  Confidential
Information will not include any information which:
 
(v)           was publicly known and made generally available in the public
domain prior to the time of disclosure by the disclosing party;
 
(vi)           becomes publicly known and made generally available after
disclosure by the disclosing party to the receiving party through no action or
inaction of the receiving party;
 
(vii)          is already in the possession of the receiving party at the time
of disclosure by the disclosing party as shown by the receiving party's files
and records immediately prior to the time of disclosure;
 
(viii)         is obtained by the receiving party from a third party without a
breach of such third party's obligations of confidentiality; or
 
(ix)           is independently developed by the receiving party without use of
or reference to the disclosing party's Confidential Information, as shown by
documents and other competent evidence in the receiving party's possession.
 
(x)            Confidential Information may include third party’s confidential
information.  The Licensed Software, Documentation and any other information
provided by NXP SOFTWARE or any of its Affiliates to LBT under this Agreement is
hereby designated as Confidential Information of NXP SOFTWARE.
 
“Commercial Notice” a notice, legend or marking of copyright, proprietary
information, restricted or proprietary rights.
 
“Customer” any party that LBT distributes the Products to pursuant to an
agreement.
 
“Deliverables” the deliverables as described in the Statement of Work.
 
“Documentation” all documentation relating to the Licensed Software, including
but not limited to manuals, instructions, specifications, user’s guides,
technical, training and programmer guides for the Licensed Software that NXP
SOFTWARE, or any of its Affiliates, provides with the Licensed Software.
 
 
13

--------------------------------------------------------------------------------

 
 
“Effective Date” 27th February 2008
 
“End User” a person or business enterprise which acquires the Licensed Product
for its ordinary personal purposes or use in its normal business operations and
not for resale, distribution or transfer to others.
 
“Foreground Intellectual Property Rights” any Intellectual Property Rights
resulting directly or indirectly out of this Agreement.
 
“Framework Agreement” the framework agreement entered into by the Parties.
 
“Intellectual Property Rights” or “IPR” all present and future industrial and
intellectual property rights, including, but not limited to, patents, utility
models, trade and service marks, trade names, mask work rights, rights in domain
names, right in designs, copyrights, moral rights, topography rights, rights in
databases, trade secrets and know-how, in all cases whether or not registered or
registrable and including all registrations and applications for registration of
any of these and rights to apply for the same, as well as any renewals,
extensions, combinations, divisions, continuations or reissues thereof, rights
to receive equitable remuneration in respect of any of these and all rights and
forms of protection of a similar nature or having equivalent or similar effect
to any of these anywhere in the world.
 
“Licensed Software” the software provided by NXP SOFTWARE which is part of the
Licensed Technology.
 
“Licensed Technology” the technology provided by NXP SOFTWARE, including the
Licensed Software and the Documentation as described in Exhibit TLDA1, and all
copies thereof and all updates and modifications thereto.
 
“Milestone” a milestone as described in the Statement of Work..
 
“Modification” a change, modification, reconfiguration, alteration, improvement,
translation, transformation, derivative work, and/or enhancement of the Licensed
Technology.
 
“Object Code” all or any portion of the machine-readable or machine language
version of the Licensed Software.
 
“Open Source License Terms” terms in any license for software which require, as
a condition of use, modification and/or distribution of such software or other
software incorporated into, derived from or distributed with such software (a
“Work”), any of the following:
 
(i)             the making available of source code or design information
regarding the Work;
 
(ii)            the granting of permission for creating derivative works
regarding the Work; or
 
(iii)           the granting of a royalty-free license to any party under
intellectual property rights regarding the Work.
 
 
14

--------------------------------------------------------------------------------

 
 
By means of example and without limitation, Open Source Licensing Terms include
the following licenses or distribution models: (i) the GNU General Public
License (GPL) or Lesser/Library GPL (LGPL), (ii) the Artistic License (e.g.
PERL), (iii) the Mozilla Public License, (iv) the Common Public License, (v) the
Sun Community Source License (SCSL), (vi) the Sun Industry Standards Source
License (SISSL), and (vii) the Open Software License.
 
“Open Source Software” any software that is licensed under Open Source Licensing
Terms.
 
“Parties” NXP SOFTWARE and LBT collectively.
 
“Product” a consumer product developed and sold by LBT.
 
“Reverse Engineer” to reverse assemble, decompile, disassemble or otherwise
attempt to derive the Source Code or algorithmic nature of an item.
 
“Service Infrastructure” the physical infrastructure that provides the
Assistance Service, including by not limited to, the servers, server-side
software and operating systems and IP data network infrastructure.
 
“Service Outage” the event that NXP SOFTWARE’s Assistance Service is not
available for a one (1) hour time period and such period is not during a Service
Maintenance Downtime.
 
“Service Maintenance Downtime” a period of time during which the Assistance
Service will be unavailable whilst NXP SOFTWARE undertakes maintenance or
upgrading of the Assistance Service.
 
“Source Code” a compilable and/or human readable version of software, including
without limitation, all comments and procedural code, associated flow charts,
concepts, algorithms, technology, other written instructions.
 
“Specification” a functional specification with performance requirements.
 
“Statement of Work” the statement of work attached to the Platform Development
Agreement as Exhibit PDA1.
 
“Technical Standard” any technical specification promulgated for the purpose of
widespread adoption.
 
“Technology Platform” the platform that forms the basis of LBT’s Product;
specifically an NXP Semiconductors cellular chipset with the Licensed Software
integrated.
 
“Third Party Assistance Service” a GPS assistance service, either Internet based
or otherwise, that provides assistance data that can be used by the Licensed
Software to perform GPS location processing.